Order entered January 9, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01045-CV

                           OLUSOLA OKUNFULURE, Appellant

                                              V.

                                AURELIO ORTIZ, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-11295

                                          ORDER
       The Court has before it appellant’s December 28, 2012 motion for extension of time to

file brief. The Court GRANTS the motion and ORDERS that the brief tendered by appellant on

December 27, 2012 be timely filed as of today’s date.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE